Citation Nr: 0709249	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript is 
associated with the veteran's claims file.  


FINDING OF FACT

There is no medical evidence of a low back disability until 
many years post-service and the preponderance of the 
competent evidence is against a nexus between a low back 
disorder, currently diagnosed as degenerative disc disease of 
the lumbar spine and any incident of service, to include 
trauma.    


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2002 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in February 2002, 
which, as noted above, notified the veteran of the evidence 
that is necessary to substantiate the claim, the evidence or 
information VA will seek to provide, the information or 
evidence he is expected to provide, and notice to provide any 
evidence in his possession that pertains to the claim.  

With respect to the Dingess requirements, the veteran was 
notified in March 2006 of the evidence necessary to establish 
a rating and an effective date of award should his claim of 
service connection be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  Specifically, 
as the Board's final decision results in a denial of the 
veteran's claim any deficiency with respect to timing of 
notice on how to establish a rating or effective date is moot 
and harmless error.  Id.; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006).     

In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  The veteran has been 
provided the opportunity to respond to the VCAA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
adequate findings.  The Board specifically notes that a 
competent opinion has been obtained addressing the question 
of a nexus between a current low back disability and service 
and the opinion was based upon a review of the record and an 
examination of the veteran.  Under these circumstances, there 
is no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he experienced a fall while on 
active duty with the U.S. Marines, causing the development of 
a disabling low back condition, the residuals of which 
manifest currently as degenerative disc disease.  

The veteran has been afforded several VA examinations to 
determine the nature and severity of any currently present 
back disability.  The evidence of record indicates that the 
veteran has had treatments for low back pain as early as 
1984, with a diagnosis (confirmed by X-ray) of degenerative 
disc disease in February 1995.  In March 2002, the veteran 
received his first VA orthopedic examination where he was 
diagnosed with moderate degenerative disc disease of the 
lumbosacral spine with radiculopathy and pain in the groin.  
In June 2004, the veteran was again afforded a VA examination 
where the diagnosis of degenerative disc disease was 
confirmed.  Based on the above assessments, the Board 
concludes that the veteran has a firm diagnosis of a current 
low back disability, degenerative disc disease of the lumbar 
spine.  

A search of the service medical records does not yield any 
indication of consultation, diagnosis, or treatment for a low 
back injury or disability of any kind.  Additionally, while 
the veteran alleges he was treated at the VA Medical Center 
in Chicago, Illinois within a year after his separation from 
service, no such records could be located after a thorough 
search of the VA records system.  

There is an opinion associated with the veteran's March 2002 
VA examination where the examiner stated his belief that the 
veteran's current back disability was more likely than not 
directly related to "the original injury that occurred in 
1971."  There is, however, no indication that the examiner 
based his opinion on anything other than a subjective history 
provided by the veteran.  The Board may disregard medical 
opinions based only on subjective history if the conclusions 
reached in such opinions are unfounded by the evidence of 
record.  See Boggs v. West, 11 Vet. App. 334 (1998).  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board is cognizant of recent decisions of the 
U.S. Court of Appeals for Veterans Claims (Court) in this 
area, such as Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
wherein the Court held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  See also, e. g., Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the 
Board rejects the statements of the veteran).  The Board 
finds that as there is no indication that the supportive 
opinion was based upon a review of the record and such a 
review is devoid of evaluation or treatment for a back 
condition in service or within a year after separation.  
Under these circumstances, the March 2002 opinion carries 
little if any probative weight.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).

The competent opinion from a physician associated with the 
June 2004 VA examination, which again was based on a claims 
file review and an examination of the veteran, was that there 
was no evidence of the veteran having a back condition while 
in the military and that it was less likely than not that his 
low back disability was caused by his military service.  

In view of the foregoing, the Board concludes that the 
overwhelming preponderance of the evidence is against a 
causal relationship between a current low back disability and 
service.  As to the veteran's assertion of an in-service 
onset, as a layman, he is not competent give an etiological 
opinion, and thus his contentions regarding the alleged nexus 
are of no probative value.  See Espiritu, supra.    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim for a compensable 
rating for his bilateral hearing loss.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


